DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Remarks
This action is in response to the Amendments filed 02/03/2022.
Claims 1, 3-6, 8-11, and 13-15 are pending. 
Response to Arguments
Applicant’s arguments, see Page 7, filed 02/03/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant has requested the double patenting rejection be held in abeyance, pending the finding of allowable subject matter. 
Applicant's arguments, see Pages 8-12, filed 02/03/2022, with respect to the rejection of claims 1-19 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Rejection of claims 1, 3-6, 8-11, and 13-15 under 35 U.S.C. 101
Independent claims 1, 6, and 11 have been amended to include “wherein the at least one discrete portions of each specimen heartbeat waveform includes at least one of a PR interval portion, a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for generating a dataset via machine learning that defines the relationship between portions of a waveform and a heart 
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claims 1, 6, and 11 are directed towards a method and system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claims 1, 6, and 11 recite a method and system for generating a dataset via machine learning that defines the relationship between portions of a waveform and a heart health diagnosis by receiving waveform data with a heart health diagnosis, associating a portion of the waveform data with the heart health diagnosis, deriving a probabilistic outcome correlation via machine learning, predicting a heart health diagnosis, and notifying the user of the heart health diagnosis. The limitation of generating a dataset, as drafted in claims 1, 3-6, 8-11, and 13-15, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving” in the context of this claim encompasses the user looking at a cardiac signal printout with a heart health diagnosis, “generating” encompasses a generic computer program generating data, “associating” can merely mean taking a portion of the cardiac signal and labeling it with the heart health diagnosis, “deriving” can merely mean determining a correlation, “predicting” can merely mean the user determining heart health based on the received data, and “notifying the user” can merely mean a healthcare provider informing the user. The added limitation of generating and deriving “via machine learning” can simply be a generic computer program performing these limitations. 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a computing system including a processor and memory are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of receiving, manipulating, and storing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the method and system provide no means for utilizing the heart health diagnosis to, for example, improve or change any therapy or stimulation parameters. 
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a computing system with a processor and memory amounts to no more than mere instructions to apply the exception using generic 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1, 3-6, 8-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-21, and 23-30 of U.S. Patent No. 11,207,031. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the current application are directed towards a computer implemented method for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 1 and 3-10 of U.S. Patent No. 11,207,031 which are directed to a computer implemented method for receiving waveform data and associating it with a heart health indicator. Claims 6, 8-11, and 13-15 of the current application are directed towards a computer system for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 11, 13-21, and 23-30 of U.S. Patent No. 11,207,031 which are directed to a computer system for receiving waveform data and associating it with a heart health indicator. 
Claims 1, 3-6, 8-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 12, 14-19, 21, and 23-27 of copending Application No. 16/654,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the current application are directed towards a computer implemented method for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 1, 3, and 5-9 of copending application 16/654,970 which are directed to a computer implemented method for receiving waveform data and associating it with a heart health indicator. Claims 6, 8-11, and 13-15 of the current application are directed towards a computer system for receiving waveform data and associating it with a heart health diagnosis, which is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 8-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of copending Application No. 16/654,822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the current application are directed towards a computer implemented method for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 1-12 and 26-29 of copending application 16/654,822 which are directed to a computer implemented method for receiving waveform data and associating it with a heart health indicator. Claims 6, 8-11, and 13-15 of the current application are directed towards a computer system for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 13-25 and 30-36 of copending application 16/654,822 which are directed to a computer system for receiving waveform data and associating it with a heart health indicator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
While there are no prior art rejections for the claims, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 and the double patenting rejections discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792